Citation Nr: 0913353	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder, including recurring subluxation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at an April 2004 hearing 
before the undersigned Veterans Law Judge.

This case was previously before the Board in May 2004 and 
April 2005.  In May 2004, the Veteran's previously denied 
claims of entitlement to service connection for low back and 
left shoulder disorders were reopened and remanded for 
additional development.  

The Board issued a decision in April 2005 denying the 
Veteran's reopened claims of entitlement to service 
connection for a low back disorder, and a left shoulder 
disorder including recurrent subluxation.  He appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2005, his attorney and VA's Office of General Counsel, 
representing the Secretary of VA, filed a Joint Motion to 
Vacate and Remand (Joint Motion) requesting that the Court 
vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order that same month, granting the joint 
motion, and returned the case to the Board.

In January 2006, the Board remanded the Veteran's claims for 
service connection for additional development.  In a May 2006 
supplemental statement of the case (SSOC), the RO (via the 
Appeals Management Center (AMC)) again denied these claims 
and returned the case to the Board.

The Board issued a decision in February 2007, which denied 
the Veteran's claims for service connection.  He again 
appealed to the Court.

In April 2008, his representative and VA's Office of General 
Counsel, representing the Secretary of VA, filed a Joint 
Motion requesting that the Court vacate the February 2007 
Board's decision, which denied the Veteran's claims, and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an Order in April 
2008, granting the Joint Motion and returned the case to the 
Board.  Pursuant to the Court's Order, the Board remanded the 
claim to the AMC in September 2008 for further development 
and adjudication.  The case is now before the Board for final 
adjudication.

In the decision below, the Board grants entitlement to 
service connection for low back disability, currently 
diagnosed as spondylolysis and spondylolisthesis.  In the 
context of this new award of service connection for low back 
disability, the Veteran's testimony at an April 2004 Board 
hearing gives rise to a claim for service connection for 
residuals of a compression fracture at the L2 vertebra 
incurred in a post-service automobile accident, claimed as 
aggravated by his now-service-connected spondylolysis and  
spondylolisthesis.  See April 2004 Board hearing transcript 
(Tr.) at page 8; Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  This matter is not inextricably intertwined with 
the matters decided herein, as it has no impact on the 
adjudication of the matters of service connection for left 
shoulder disability, or spondylolysis and spondylolisthesis 
of the low back.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are inextricably intertwined if 
unadjudicated claim could have significant impact on claim to 
be adjudicated).  Further, the actions taken in the present 
decision are fully favorable to the Veteran, so that there is 
no prejudice in proceeding with the claims on appeal, 
notwithstanding any arguable impact the secondary service 
connection claim may have had on the claims now before the 
Board.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The matter 
of entitlement to service connection for residuals of a 
compression fracture at the L2 vertebra incurred in a post-
service automobile accident, claimed as aggravated by his 
now-service-connected spondylolysis and spondylolisthesis, is 
referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's upper extremities and spine were clinically 
evaluated as normal by the service department in May 1968.

2.  Competent medical evidence demonstrates that the Veteran 
clearly and unmistakably had left shoulder disability, 
including recurrent subluxation, prior to service.

3.  Competent medical evidence demonstrates that the Veteran 
had left shoulder disability, including recurrent 
subluxation, during service and that this disability was 
chronically increased in severity during service.

4.  Competent medical evidence relates current degenerative 
changes and secondary impingement of the left shoulder to in-
service aggravation of the Veteran's pre-existing left 
shoulder disability. 

5.  Competent medical evidence does not demonstrate that the 
Veteran clearly and unmistakably had low back disability, 
diagnosed during service as chronic lumbosacral strain and 
spondylolysis, prior to service.

6.  Competent medical evidence demonstrates that the Veteran 
has a low back disability currently diagnosed as 
spondylolysis and spondylolisthesis that is etiologically 
related to active service.




CONCLUSIONS OF LAW

1.  By operation of law, left shoulder disability, currently 
diagnosed as degenerative changes and secondary impingement, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  By operation of law, spondylolysis and spondylolisthesis 
of the lumbar spine were incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matters on appeal.  Therefore, no further 
notice or development is needed with respect to these 
matters.



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim." 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The VA General Counsel has defined a "defect" as an 
imperfection or structural abnormality.  VAOPGCPREC 82-90.  
Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).  

Service connection may be granted for diseases of congenital, 
developmental, or familial origin on the basis of 
aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
VAOPGCREC 82-90.

In VAOPGCPREC 67-90 it is provided that congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  It is further 
provided that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Service connection may be granted for 
hereditary diseases that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990) published at 55 Fed. Reg. 43253 (1990).  

VAOPGCPRC 67-90 also provides that an hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, since service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Background

In a written statement dated in April 1968, prior to the 
Veteran's active service, a private physician reported that 
the Veteran had been injured in an automobile accident in 
April 1964, at which time he sustained a back injury.  It was 
noted that he had complained of a backache in the dorsal 
spine area since that time.  An examination revealed a muscle 
spasm along the lumbosacral spine with limitation of motion 
of the spine.  A neurological examination was essentially 
negative.  X-ray studies of the dorsal spine were negative.  
The pertinent conclusion was post-traumatic fibromyositis of 
the dorsal spine.

On a report of medical history in conjunction with a pre-
induction examination in May 1968, the Veteran related a 
history of recurrent back pain and painful or "trick" 
shoulder.  In the reviewing physician's summary, it was 
indicated that the Veteran had chronic back trouble, and that 
he had a fracture over the clavicle and left shoulder 
subluxation.  On the service department entrance examination 
in May 1968, however, the spine and upper extremities were 
evaluated as normal.  It was reported that he had sustained a 
back injury in 1964, and that he had been treated on and off 
since.  The examiner opined that this disorder was not 
confirmed and a stamped notation indicates that the Veteran 
had claimed ailments not verified by the medical officer.  
The Veteran's claimed defects were indicated not to have been 
confirmed on examination and were found not to be disabling.

The Veteran entered active duty in February 1969.  The 
service treatment records disclose that the Veteran was seen 
on numerous occasions for complaints of back pain beginning 
in May 1969.  An X-ray study of the lumbosacral spine in July 
1969 revealed no evidence of fracture, dislocation or 
degenerative disc disease.  There was mild scoliosis of the 
lumbar spine with convexity to the right at the L3 level.  
Later that month, it was reported that he had had repeated 
examinations and that no pathology other than occasional 
muscle spasm had been found.  Valium was prescribed.  A few 
days later, it was indicated that the Veteran had numerous 
complaints involving the shoulder and back.  A referral to 
the orthopedic clinic in July 1969 noted that the Veteran was 
to be evaluated for a chronic dislocating left shoulder.  A 
replacement health record examination in July 1969 reveals 
that the upper extremities were evaluated as abnormal, and it 
was noted that he had a chronic posterior recurrent 
dislocating left shoulder.  

The Veteran was hospitalized for a Medical Board in November 
1969.  It was reported that he had a history of longstanding 
back pain that developed in 1964 when he was involved in an 
automobile accident.  He described having intermittent back 
pain for a period of approximately two years after the 
accident.  He reportedly then became asymptomatic, until 
three weeks after starting boot camp.  It was noted that the 
pain was limited to the lumbar area, and was aggravated by 
immobility and exercise.  It was somewhat relieved by forward 
flexion and heat, but no medication seemed to be of any 
benefit.  It was also noted that the Veteran reported he had 
shoulder weakness and pain.  He related that the left 
shoulder was voluntarily subluxated anteriorly and that there 
was accompanying pain with the subluxations over the 
posterior aspect of the joint and when the shoulder was 
abducted.  

An examination showed tenderness on percussion over the L-5 
area, and pain on hyperextension of the back.  There was no 
muscle spasm.  A neurological examination was within normal 
limits.  There was tenderness over the posterior aspect of 
the left shoulder, but no noticeable deformity.  An X-ray 
study of the lumbosacral spine revealed no evidence of an 
acute osseous fracture.  There was a questionable 
radiolucency through the region of the inferior articular 
facet on the right side of the 5th lumbar vertebra, and the 
possibility of a right-sided spondylolysis was suggested.  No 
other abnormalities were noted.  The diagnoses were recurrent 
subluxation of the left shoulder due to congenital 
abnormality (shallow glenoid), chronic lumbosacral strain and 
spondylolysis, pars interarticularis L-5 on S-1 on the right.  
It was further indicated that the Veteran was unfit for 
military service by reason of physical disability, which was 
neither incurred in nor aggravated by service.

Clinical evaluation of the spine was evaluated as normal on 
the separation examination in December 1969.  The upper 
extremities were evaluated as abnormal.  Recurrent 
subluxation of the left shoulder due to congenital 
abnormality, considered disabling; chronic lumbosacral 
strain, not considered disabling; and spondylolysis, L-5--S-
1, on the right, not considered disabling, were diagnosed.   
Each of these conditions was indicated to have existed prior 
to entrance into service.

The Veteran was admitted to a private hospital in July 1974 
after being involved in a motorcycle accident in which he 
injured his back.  He complained of pain in the lumbar area.  
An X-ray study of the lumbosacral spine revealed a 
compression fracture of L-2.  The pertinent diagnosis on 
discharge was acute fracture of the lumbar spine at L2.

The Veteran was afforded a general medical examination by the 
VA in April 1975.  An X-ray study of the left shoulder showed 
no evidence of fracture or dislocation.  It was noted that a 
view with internal rotation would be necessary to see the 
Hill-Sach's defect seen in chronic anterior dislocations.  
Following an examination, the diagnoses were residuals of a 
compression fracture of the 2nd lumbar vertebra and chronic 
subluxation of the left shoulder.

In a statement dated in January 2003, the Veteran's sister 
reported that the Veteran had not had any back problems as a 
child, and was never diagnosed with any deformities of the 
spine.  She added that the Veteran suffered a pulled ligament 
of the shoulder when he was nine years old.  She asserted 
that the Veteran had no history of back or spine problems 
prior to the Marine Corps.  

A private physician reported in a September 2003 statement 
that the Veteran contacted her for an opinion regarding his 
chronic back pain.  The Veteran related that his back pain 
became unmanageable following an injury sustained while in 
service.  The Veteran attributed his back pain to a fall 
sustained in boot camp.  He also stated that he began having 
chronic problems with left shoulder pain and that his 
shoulder progressed from simply being something that he could 
move very easily without complete dislocation to something 
that was hurting.  He added that the shoulder pain was 
subsequent to rifle recoil.  The physician noted that X-ray 
studies prior to enlistment showed no evidence of 
spondylolysis or other abnormal spinal condition.  She 
indicated that a notation was made in the Veteran's military 
records of spondylolysis found on an X-ray study.  She 
concluded that in view of the fact that the Veteran sustained 
no back trauma between the original insult some five years 
prior to service and the insult that occurred during boot 
camp, one would have to assume that was the time when the 
abnormal X-ray appeared.  

In April 2004, the Veteran submitted a copy of a May 1968 
letter from a U.S. Army recruiter that congratulated him for 
passing his pre-induction physical examination.  It was 
stated that the results showed that he was physically 
qualified for service.  

VA outpatient treatment records from July 2003 to May 2004 
reflect that the Veteran was treated for low back and left 
shoulder problems.  The Veteran was seen in November 2003 and 
complained of chronic low back pain that began in the late 
1960's with low back strain.  It was also noted that he had a 
motorcycle accident in 1974, in which he fractured the L-2 
vertebra.  It was indicated that the low back pain was 
chronic and gradually worsened to the point that he quit his 
job as a truck driver earlier that year.  

At a VA examination in March 2006, after taking a detailed 
history and conducting an examination of the Veteran, the 
examiner opined that the Veteran's back pain was not caused 
or a result of his military injuries and represented chronic 
back pain of muscular origin secondary to degenerative 
changes of the back, secondary to fracture of the spine after 
service, and that the Veteran's left shoulder injury was a 
congenital problem not caused by or a development of his 
military history.

In November 2008, the March 2006 VA examiner was requested to 
provide a medical opinion in this matter that would for the 
first time address whether the Veteran's pre-existing low 
back and left shoulder disabilities may have been aggravated 
during service.  At the November 2008 VA examination, an X-
ray of the left shoulder revealed mild degenerative changes 
of the acromioclavicular and glenohumeral joints of the left 
shoulder.  There was no acute bony abnormality.  X-rays of 
the spine lumbar revealed a stable L2 compression fracture; 
stable old compression fracture of L2 compression fracture, 
and stable mild degenerative changes of the lumbar spine.  
The examiner elaborated that there may also have been a 
compression fracture at the L1 vertebra as well, and that 
pars defects were unchanged in the lumbar spine.  (By 
history, the examiner acknowledged the fracture at L2 
sustained in the 1974 motorcycle accident.)  After taking an 
accurate and detailed history and conducting an examination 
of the Veteran, the examiner found that the Veteran's back 
spondylolisthesis and pre-existing left shoulder injury were 
not caused by service-connected injuries; however, he added, 
it was at least as likely as not that the Veteran's back and 
shoulder problems had been aggravated by conditions incurred 
while on active duty.  The final diagnoses were post 
compression fractures of the L2 vertebra with degenerative 
changes of the L1, 2, and 3 interspaces; pars defects and 
spondylolisthesis; and prior military injuries sustained to 
the left shoulder, which had resulted in degenerative changes 
and impingement.

In a November 2008 addendum, the November 2008 VA examiner 
added that it would be mere speculation on his part whether 
or not the Veteran's current back and shoulder problems were 
directly related to his military injuries sustained while on 
active duty.

In a January 2009 addendum, an examiner other than the 
physician who conducted the March 2006 and November 2008 VA 
examinations wrote that he was unable to provide an opinion 
without resorting to pure speculation as to whether the 
Veteran's current low back condition and left shoulder 
disabilities were causally or etiologically related to his 
service in the military.  He elaborated that the Veteran's 
low back and left shoulder disabilities existed prior to 
service and that the Veteran had sustained multiple injuries 
to his back and shoulder after the service.  He concluded 
that he was unable to opine with [sic] resorting to pure 
speculation whether these disabilities permanently worsened 
or otherwise increased in severity during his service or 
whether the change was beyond natural progression.





Analysis

Presumption of Sound Condition Applies

The Veteran's low back and left shoulder were clinically 
evaluated as normal upon examination in May 1968 for the 
purpose of entrance into active service.  Indeed, the Veteran 
specifically complained of left shoulder and low back 
problems at the service entrance examination, but the 
examiner specifically found that these conditions were not 
verified upon his clinical evaluation of the Veteran.  
Accordingly, the presumption of sound condition upon entry 
into service with respect to the Veteran's left shoulder and 
low back is for application in this matter.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

Low back

The Board finds the opinion of a private physician received 
in September 2003 that X-ray studies prior to enlistment 
showed no evidence of spondylolysis or other abnormal spinal 
condition, and that she would therefore assume that 
spondylolysis occurred during service, is plausible and is 
not patently inconsistent with the medical evidence of 
record.  The probative value of this private opinion is 
bolstered by the fact that an X-ray study of the lumbosacral 
spine in July 1969, during service but prior to in-service 
diagnosis of spondylolysis in November 1969, was essentially 
negative.  The Board finds accordingly that, even though 
there are differing and reasonably persuasive medical 
opinions of record to the contrary, the presumption of sound 
condition of the Veteran's lumbar spine at entrance into 
service is not rebutted by clear and unmistakable evidence.  
As the presumption of sound condition is not rebutted, the 
Veteran's claim becomes one for direct-incurrence service 
connection, with one result being that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

To the extent the Veteran has an unchanged pars defect in the 
lumbar spine (see VA November 2008 VA examination report), 
such congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 
(1996); VAOPGCPREC 67-90.  However, to the extent the Veteran 
has superimposed on his pars defect spondylolysis and 
spondylolisthesis, service connection is permissible for 
these disabilities.  See VAOPGCPREC 82-90.

Chronic lumbosacral strain and spondylolysis at L-5 on S-1 
were found during active service.  In the context of the 
application of the presumption of sound condition, the 
service treatment records, the September 2003 private 
physician's opinion, and the November 2008 VA examiner's 
opinion that it was at least as likely as not that the 
Veteran's low back disability worsened as a result of 
military service (but was not directly caused by military 
service), are all significant evidence in support of the 
Veteran's claim for direct service connection, since they 
leave little doubt that the Veteran did have a chronic low 
back disability during active service.  The January 2009 
"addendum" opinion from another VA physician is vague, very 
general, and little more than conclusory, without even a 
reasonably specific identification of the disability 
involved.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (review of a claims file by a VA examiner, without 
more, does not automatically render the examiner's opinion 
competent or persuasive).  To the extent the January 2009 
opinion might be interpreted as weighing against the 
Veteran's claim, it is substantially outweighed by the 
service treatment records and the clear and specific opinions 
of the September 2003 private physician and November 2008 VA 
examiner.   

The Board has found by operation of law as applied to the 
facts of this case that the Veteran was of sound condition at 
entry into service.  In this context, the competent medical 
evidence demonstrates that the Veteran had low back 
disability then diagnosed as spondylolysis of L5 on S1 and 
chronic lumbosacral strain during service, and diagnosed 
during the pendency of the Veteran's current claim as 
spondylolysis and spondylolisthesis, that has continued to 
the present time.  This evidence is sufficient to meet the 
criteria for service connection.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Accordingly, entitlement to service 
connection for low back disability, diagnosed during the 
pendency of the Veteran's claim as spondylolysis and 
spondylolisthesis, is warranted.  See McClain v. Nicholson, 
21 Vet. App. 319, 321-323 (2007).

Left Shoulder Disability

As noted above, because the Veteran's upper extremities were 
clinically evaluated as normal upon entry into service, even 
as he a provided a history of problems with his left shoulder 
at his service entrance examination, the presumption of sound 
condition upon entrance into service is warranted in this 
case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

All medical evidence indicates that the Veteran had a left 
shoulder disability that existed prior to service, and the 
Veteran does not contend otherwise.  At discharge the 
condition was diagnosed as a congenital shallow glenoid of 
the left shoulder, considered disabling, and considered to 
have existed prior to service.   Based on the undisputed 
medical evidence of record, the Board finds that the 
Veteran's left shoulder disability clearly and unmistakably 
existed prior to service.

However, in order to rebut the legal presumption that the 
Veteran's left shoulder was in sound condition upon entry 
into service, VA must additionally demonstrate by clear and 
unmistakable evidence that the Veteran's left shoulder 
disability was not aggravated by active service.  There are 
two medical opinions indicating that the Veteran's left 
shoulder disability was at least as likely as not aggravated 
during service, one provided by a private physician in 
September 2003, and an additional opinion provided by a VA 
examiner in November 2008.  While the November 2008 VA 
examiner opined that it would require speculation to conclude 
that the current left shoulder disability was caused by 
active service, he separately and specifically opined that it 
was at least as likely as not that the condition was 
aggravated by active service.  A contrasting opinion from a 
different reviewing physician in January 2009 is essentially 
of no probative value because it is far too general and 
conclusory, without even a reasonably specific identification 
of the disability involved.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303 (2008).  In light of the above, the 
Board finds that the competent medical evidence does not 
demonstrate clearly and unmistakably that the Veteran's left 
shoulder disability was not aggravated by active service.  As 
a result, the presumption of sound condition upon entry into 
service is not rebutted with respect to the Veteran's left 
shoulder disability.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

As the presumption of sound condition is not rebutted, the 
Veteran's claim becomes one for direct-incurrence service 
connection, with one result being that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

The Board has found by operation of law as applied to the 
facts of this case that the Veteran was of sound condition at 
entry into service.  In this context, the competent medical 
evidence demonstrates that the Veteran had recurrent left 
shoulder disability during service that has persisted until 
the present time.  This evidence is sufficient to meet the 
criteria for service connection.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Accordingly, entitlement to service 
connection for left shoulder disability, currently diagnosed 
as degenerative changes and secondary impingement of the left 
shoulder, is warranted.


ORDER

Entitlement to service connection for low back disability, 
currently diagnosed as spondylolysis and spondylolisthesis, 
is granted.

Entitlement to service connection for left shoulder 
disability, currently diagnosed as degenerative changes and 
secondary impingement, is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


